                                            Case 4:17-cv-02161-JST Document 178 Filed 02/26/20 Page 1 of 6




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        PATRINA ROSE HALL,                              Case No. 17-cv-02161-JST
                                                        Plaintiff,
                                   8
                                                                                            ORDER GRANTING DEFENDANTS’
                                                  v.                                        MOTION FOR SUMMARY
                                   9
                                                                                            JUDGMENT
                                  10        CITY AND COUNTY OF SAN
                                            FRANCISCO, et al.,                              Re: ECF No. 166
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13           Before the Court is Defendants’ motion for summary judgment. ECF No. 166. The Court

                                  14   will grant the motion.

                                  15   I.      BACKGROUND

                                  16           Plaintiff Patrina Hall, who identifies as “Negro (black),” ECF No. 94 at 18, filed this race

                                  17   discrimination complaint against the City and County of San Francisco and several of the City’s

                                  18   employees. After several rounds of motions to dismiss, the following claims from the operative

                                  19   third amended complaint remain in the case: (1) discrimination in grant funding against Defendant

                                  20   Cheu; (2) discrimination in committee participation against Cheu; and (3) discrimination in

                                  21   contracting against Defendant Kevin Kitchingham. See ECF No. 94 (third amended complaint);

                                  22   ECF No. 115 (order granting in part and denying in part Defendants’ motion to dismiss third

                                  23   amended complaint). At the time of the alleged discrimination, Kitchingham served as “Project

                                  24   Manager for the Mayor’s Office of Housing and Community Development.” ECF No. 168 ¶ 1.

                                  25   Cheu was and continues to be the “Director of Community Development at the Mayor’s Office of

                                  26   Housing and Community Development.” ECF No. 173 ¶ 1. The Court discusses the facts

                                  27   underlying Hall’s claims in more detail below.

                                  28
                                             Case 4:17-cv-02161-JST Document 178 Filed 02/26/20 Page 2 of 6




                                   1   II.      JURISDICTION

                                   2            This Court has jurisdiction pursuant to 28 U.S.C. § 1331.

                                   3   III.     LEGAL STANDARD

                                   4            Summary judgment is proper when a “movant shows that there is no genuine dispute as to

                                   5   any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

                                   6   A dispute is genuine only if there is sufficient evidence “such that a reasonable jury could return a

                                   7   verdict for the nonmoving party,” and a fact is material only if it might affect the outcome of the

                                   8   case. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). When deciding a motion for

                                   9   summary judgment, the court must draw “all justifiable inferences” in the nonmoving party’s

                                  10   favor and may not weigh evidence or make credibility determinations. Id. at 255.

                                  11            Where the party moving for summary judgment would bear the burden of proof at trial,

                                  12   that party “has the initial burden of establishing the absence of a genuine issue of fact on each
Northern District of California
 United States District Court




                                  13   issue material to its case.” C.A.R. Transp. Brokerage Co. v. Darden Rests., Inc., 213 F.3d 474,

                                  14   480 (9th Cir. 2000). Where the party moving for summary judgment would not bear the burden of

                                  15   proof at trial, that party “must either produce evidence negating an essential element of the

                                  16   nonmoving party’s claim or defense or show that the nonmoving party does not have enough

                                  17   evidence of an essential element to carry its ultimate burden of persuasion at trial.” Nissan Fire &

                                  18   Marine Ins. Co. v. Fritz Cos., 210 F.3d 1099, 1102 (9th Cir. 2000). If the moving party satisfies

                                  19   its initial burden of production, the nonmoving party must produce admissible evidence to show

                                  20   that a genuine issue of material fact exists. Id. at 1102-03. If the nonmoving party fails to make

                                  21   this showing, the moving party is entitled to summary judgment. Celotex Corp. v. Catrett, 477

                                  22   U.S. 317, 322-23 (1986).

                                  23   IV.      DISCUSSION

                                  24            A.     Contracting and Grant Funding

                                  25            Hall sought contracts and grant funding on behalf the Regional Housing Community

                                  26   Development Corporation (“RHCDC”), a nonprofit organization she co-founded. As a pro se

                                  27   plaintiff, Hall cannot pursue claims on RHCDC’s behalf. Simon v. Hartford Life, Inc., 546 F.3d

                                  28   661, 664-65 (9th Cir. 2008). The parties do not brief the question of whether the alleged facts give
                                                                                         2
                                           Case 4:17-cv-02161-JST Document 178 Filed 02/26/20 Page 3 of 6




                                   1   rise to claims by Hall on her own behalf. The Court does not decide this question, however,

                                   2   because even if Hall could pursue discriminatory grant funding and contracting claims on her own

                                   3   behalf, the claims would fail for the reasons discussed below.

                                   4          Hall has presented evidence that she received a ride to a community meeting on March 8,

                                   5   2016, which Cheu and Kitchingham also attended. ECF No. 172-2 at 1-4.1 She has also presented

                                   6   evidence that she told others that she was unable to obtain grant funding and/or contracts from the

                                   7   City because of her race. ECF No. 172-3 at 3 (“Plaintiff Hall has stated that, the organization

                                   8   [RHCDC] is absent of a budget as a result of being denied grant funding and contract

                                   9   opportunities by the Mayor’s Office of Housing and Community Development, based on her race

                                  10   and color.”); ECF No. 172-4 at 1 (Hall “said to me ‘I was excluded from getting a government

                                  11   contract and a grant because of my race.’”); ECF No. 172-5 at 1 (“Patrina mentioned to me that

                                  12   she did not qualify for grant funding and contracting opportunities with the City and County of
Northern District of California
 United States District Court




                                  13   San Francisco, because of ‘her race and because she was black.’”).

                                  14          However, even assuming that this evidence were admissible and sufficient to establish that

                                  15   Defendants “impose[d] a discriminatory barrier making it more difficult for members of a group to

                                  16   obtain a benefit (such as a government contract), . . . a plaintiff seeking to challenge such a barrier

                                  17   must ‘demonstrate that it is able and ready to bid on contracts.’” Barnes-Wallace v. City of San

                                  18   Diego, 704 F.3d 1067, 1085 (9th Cir. 2012) (quoting Ne. Fla. Chap. of Associated Gen.

                                  19   Contractors of Am. v. City of Jacksonville, 508 U.S. 656, 666 (1993)); see also ECF No. 115 at 6

                                  20   n.2 (reminding Hall that she would “need to prove that she was ‘able and ready’ to compete for the

                                  21   contract” to prevail on her contracting claim). To survive summary judgment, Hall must “set forth

                                  22   ‘specific facts’ demonstrating that [the alleged race discrimination] impeded [her] ability to

                                  23   compete” for the contracts and grants in question. Braunstein v. Ariz. Dep’t of Transp., 683 F.3d

                                  24   1177, 1187 (9th Cir. 2012) (quoting Lujan v. Defenders of Wildlife, 504 U.S. 555, 561 (1992).

                                  25

                                  26   1
                                         Defendants object that none of the evidence submitted by Hall in opposition to the motion is
                                  27   admissible. For example, Defendants contend that the affidavits were not signed under penalty of
                                       perjury; the affiants lack personal knowledge; and the statements on which Hall relies are
                                  28   inadmissible hearsay. Except as noted in this order, the Court does not resolve these objections
                                       because it finds summary judgment to be proper even if the evidence is considered.
                                                                                        3
                                          Case 4:17-cv-02161-JST Document 178 Filed 02/26/20 Page 4 of 6




                                   1          Hall has not met this burden because, like the plaintiff in Braunstein, she “has done

                                   2   essentially nothing to demonstrate that [s]he [was] in a position to compete equally” with other

                                   3   applicants. Id. at 1186 (quoting Carroll v. Nakatani, 342 F.3d 934, 942 (9th Cir. 2003)). She has

                                   4   not presented any evidence that RHCDC met the requirements for any of the challenged grants or

                                   5   contracts; to the contrary, the evidence establishes beyond dispute that it did not. For example, all

                                   6   of the grants and contracts in question required Section 501(c)(3) status from the Internal Revenue

                                   7   Service by the applicant or a fiscal sponsor, or that the applicant be a governmental entity, church,

                                   8   or religious organization. ECF No. 168 ¶ 30; ECF No. 173-5 at 7; ECF No. 173-6 at 6; ECF No.

                                   9   173-7 at 6. RHCDC, however, has only Section 501(c)(4) status, and Hall admits that the

                                  10   organization had no fiscal sponsor. ECF No. 167-1 at 4, 20-21, 29-30, 35, 40; ECF No. 167-2 at

                                  11   2. Nor is RHCDC a governmental entity, church, or religious organization. Similarly, the

                                  12   contracts that Hall argues she did not receive because of her race required applicants to have
Northern District of California
 United States District Court




                                  13   minimum levels of experience, including experience working in the targeted neighborhoods. ECF

                                  14   No. 168 ¶¶ 9-13, 16-21, 24-28. Hall admits that RHCDC lacks that experience. ECF No 167-1 at

                                  15   24-25, 44-48. Likewise, all of the grants for which Hall alleges discrimination required a board of

                                  16   directors with at least seven members and “evidence of the ability to fundraise.” ECF No. 173-5

                                  17   at 7; ECF No. 173-6 at 7; ECF No. 173-7 at 6. Hall admits that RHCDC has only three members

                                  18   on its board of directors and no demonstrated ability to raise funds. ECF No. 173-1 at 10-18. In

                                  19   addition, neither Hall nor RHCDC was eligible to obtain any of the grants at issue because Hall

                                  20   was a member of the Citizen’s Committee on Community Development and therefore had a

                                  21   conflict of interest. ECF No. 173 ¶ 17. In short, Hall has failed to show that she or RHCDC was

                                  22   able and ready to compete for any of the grants or contracts in question. The Court will therefore

                                  23   grant summary judgment to Defendants on Hall’s claims based on race discrimination in grant

                                  24   funding and contracting.

                                  25          B.      Committee Participation

                                  26          Hall’s remaining claim asserts race discrimination based on her participation on the City’s

                                  27   Citizen’s Committee on Community Development. Cheu “provided staff support” to that

                                  28   committee, on which Hall served from May 5, 2015, to February 23, 2017. ECF No. 173 ¶ 15.
                                                                                         4
                                          Case 4:17-cv-02161-JST Document 178 Filed 02/26/20 Page 5 of 6




                                   1          Without citing any evidence, Hall contends that Cheu prevented her from voting on

                                   2   committee agenda items and that she was not informed of any meetings between May and

                                   3   November 2016. ECF No. 172 at 15. She specifically asserts, again without citing any evidence,

                                   4   that on January 12, 2016, Cheu “refused to acknowledge [her] vote on the approval of the prior

                                   5   meeting minutes, as well as in deciding the location to hold the announcement of grant awards to

                                   6   similarly situation individuals of a different protected classification, who were awarded grant

                                   7   funding at the grant award holding announcement.” Id.

                                   8          Cheu has submitted a declaration, supported by copies of minutes of all committee

                                   9   meetings that occurred during Hall’s tenure, that there were no votes taken on which Hall’s vote

                                  10   was not recorded. ECF No. 173 ¶ 18; ECF No. 173-8. The minutes for the January 12, 2016

                                  11   meeting indicate that the only vote taken was for the approval of the prior meeting’s minutes,

                                  12   which were “approved unanimously,” thus implicitly recording Hall’s vote in favor of approval.
Northern District of California
 United States District Court




                                  13   ECF No. 173-8 at 9-10. Cheu’s declaration also states that there were no unscheduled committee

                                  14   meetings that excluded Hall, and that he is not responsible for communicating with committee

                                  15   members about upcoming meetings, a task handled by one of his colleagues. ECF No. 173 ¶ 19.

                                  16          Hall has presented no admissible evidence to contradict any of the above. The only

                                  17   evidence Hall submitted on this claim is the purported affidavit of her minor child, who states: “I

                                  18   attended all of the committee’s management meeting and witness Brian Cheu, totally disregarding

                                  19   Patrina’s presents in at the committee table, as well as ignoring her votes. I witnessed all of

                                  20   Brian’s discriminatory acts, and wanted to speak out in Patrina’s defense, but I was afraid that

                                  21   Brian would physically attack my mother and I because he treated us unkind.” ECF No. 172-6 at

                                  22   2. This testimony is inadmissible because, among other reasons, it fails to “show that the affiant

                                  23   or declarant,” who is a minor child of an unidentified age, “is competent to testify on the matters

                                  24   stated.” Fed. R. Civ. P. 56(c)(4). Moreover, even if Hall could establish that meetings were held

                                  25   without her knowledge or that not all of her votes were recorded, she has failed to present any

                                  26   evidence that these actions were based on her race. Accordingly, the Court will also grant

                                  27   summary judgment to Defendants on Hall’s claim based on race discrimination in committee

                                  28   participation.
                                                                                         5
                                          Case 4:17-cv-02161-JST Document 178 Filed 02/26/20 Page 6 of 6




                                   1                                          CONCLUSION

                                   2          Defendants’ motion for summary judgment is granted in its entirety. The Clerk shall enter

                                   3   judgment and close the file.

                                   4          IT IS SO ORDERED.

                                   5   Dated: February 26, 2020
                                                                                     ______________________________________
                                   6
                                                                                                   JON S. TIGAR
                                   7                                                         United States District Judge

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      6
